Case 1:20-cv-04750 Document 1-2 Filed 10/05/20 Page 1 of 2 PagelD #: 68

EXHIBIT B
. - nikki I eS o | 1 = = I i t i (7) KickHouse ceboo —_ ~*~
I] RE: KH Facebook - nikki@ilovekic | & Franchise Agreement (FA)-Gooc & | | Love Kickboxing, Inc Calendar, x 1: Fevaelinestey and Audit Mastey Ch Ei of GHEE “BLIGE b ale 2 Pagefp #69
< Coa. facebook.com/KickHouseFortCollins ® ww Ls as © :

= Apps €) (12) Facebook @ Basecamp Accounts (4, dashboard (A) Log In - RingCentral Sign in- Adobe ID ™ Franchise System @ Cost of Living Calcu.. OO neuvoo.Yourjobse.. 3) NewTab @ OFriend Requests @ National NursesDa.. @§ May, 2020-2021D... @ SKELETON CHAIN B... »

© Q, Search Facebook {} iP CP — @ nicoie + oe ° v :
bts ON Eee DO NS

Aq he \ KickHouse (Fort Collins, CO)

@KickHouseFortCollins - Gym/Physical Fitness
WUE): nae il % call Now

Home Reviews Photos Stores More ¥ i Like Q

KickHouse
About See All SALLE sais
WE August 10 at 7:41AM-@

It's time to kick it up a level!

4206 § College Ave #108 Fort KickHouse is a modern kickboxing studio that will add fuel to your

Collins, CO 80525 fitness fire! All KickHouse workouts are rooted in kickboxing and
whatever class you take, you'll leave feeling empowered, confident &
ready to take on the world!

9 Coming to a neighborhood near you!... See More
e

sé 2 people like this including 1 of your friends

@

2 people follow this
& (970) 658-1020

fs Gym/Physical Fitness Center

€) Page Transparency See All

 

Facebook is showing information to help you
better understand the purpose of a Page. See

Ge
actions taken by the people who manage and @ia2
post content. =
scan.pdf A HECK.MOA.12.22...pdf 9 A HECK.FA12.22 14..pdf 9 A Greeley (1).pdf A Showall xX

 

ry £ Type here to search
